Citation Nr: 1448625	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to April 1973.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he is entitled to a TDIU based on his service-connected disabilities.  He notes that he is service-connected with an 80 percent combined evaluation and cannot find a job or work.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The Veteran's service-connected disabilities are coronary artery disease associated with diabetes mellitus type II, evaluated as 60 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; hepatitis B, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; patellofemoral pain syndrome, right knee with medial/lateral instability, evaluated as 10 percent disabling; patellofemoral pain syndrome with medial/lateral instability, left knee, evaluated as 10 percent disabling; degenerative joint disease, left knee associated with patellofemoral pain syndrome with medial/lateral instability, left knee, evaluated as 10 percent disabling.  His combined evaluation is 80 percent, from June 2009.  

The Board finds that the basic schedular requirements for consideration of a TDIU rating have been met throughout the appeal period, which began in February 2010 when the Veteran submitted his claim for a TDIU.  38 C.F.R. § 4.16(a).  The Board further finds that the evidence shows that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have done so throughout the appeal period. 

A November 2011 statement by a VA care giver with an MSN, APRN, provides that the Veteran had a number of symptoms that rendered him unemployable.  She stated that this fact was "nonnegotiable."  The symptoms included being easily fatigued, possible hemorrhage, poor sensation and circulation in the lower extremities, and unrelenting shortness of breath with chest tightness.  The Board notes that these symptoms are all consistent with the Veteran's service-connected coronary artery disease, diabetes mellitus type II,  and hypertension.  

A December 2011 VA memorandum from the VA Vocational Rehabilitation and Employment Program lists and consider the Veteran's past work history.  The memorandum provides that the Veteran was infeasible for vocational services.  The memorandum specifically states that the Veteran could not prepare for, obtain or retain employment due to the impairments and limitations associated with his service-connected conditions.  It also noted that the Veteran was no more able to complete a training program than he was able to perform the functions of fulltime employment.  

The Board is aware that an August 2011 VA general medical examination resulted in an opinion that the Veteran did not meet the criteria for unemployability in that he could do sedentary work.  However, a review of an April 2012 Social Security Administration determination reveals that the Veteran's work history did not include any sedentary jobs.  This fact, along with the finding by the VA Vocational Rehabilitation and Employment Program that the Veteran was unable to complete their training program, shows that sedentary employment, or retraining for sedentary employment, is not feasible.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As a result of the foregoing evidence, the Board finds that the Veteran is entitled to a TDIU. 


ORDER

A TDIU is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


